In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-13-00246-CR


                      CHARLES MARQUIS BRYSON, III, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 47th District Court
                                      Randall County, Texas
                  Trial Court No. 21,737-A, Honorable Dan L. Schaap, Presiding

                                          July 15, 2014

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant Charles Marquis Bryson, III, appeals his conviction and six-year

sentence for aggravated assault with a deadly weapon1 following revocation of his

deferred adjudication community supervision. His court-appointed appellate counsel




      1
          Tex. Penal Code Ann. § 22.02 (West 2012).
has filed a motion to withdraw supported by an Anders2 brief. We will grant counsel's

motion to withdraw and affirm the judgment of the trial court.


       In July 2010, a Randall County grand jury indicted Bryson for aggravated assault

with a notice of intent to seek a deadly weapon finding. Bryson plead guilty to the

offense and the trial court made an affirmative finding on the deadly weapon allegation.

The trial court deferred a finding of guilt and placed appellant on deferred adjudication

community supervision for a term of five years and imposed a fine of $1000.


       The State filed a motion to proceed with adjudication of guilt in September 2011.

The trial court amended the terms of Bryson’s community supervision to include the

requirement that he complete the “Intermediate Sanctions Facility.”                 The State filed

another motion to proceed with adjudication in October 2012. The court again amended

the terms of Bryson’s community supervision. The State filed a third motion to revoke in

May 2013. In that motion, it alleged Bryson failed to comply with seven conditions of his

community supervision order, including his failure to report as required, failure to pay

certain fees and fines as required, failure to successfully complete certain programs,

and failure to submit to drug and alcohol testing.


       Bryson plead “true” to each violation of community supervision alleged by the

State. Bryson orally acknowledged before the trial court the truth of his plea, and the

record includes a signed judicial confession. Bryson’s community supervision officer

also testified to his violations. Bryson testified he stopped reporting to his supervision


       2
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008) (orig. proceeding) ("[T]he sole purpose of an Anders brief is to
explain and support the motion to withdraw").

                                                  2
officer because he was afraid he would be arrested since he did not have money to pay

the fees and fines. He told the court of his difficulty finding employment. Bryson and

the State presented no agreed punishment recommendation to the trial court.


       At the conclusion of the hearing the trial court found appellant violated the terms

of his community supervision and found him guilty of aggravated assault with a deadly

weapon. Punishment was assessed at six years confinement in prison. This appeal

followed.


       According to the opinion of Bryson’s appellate counsel expressed in the Anders

brief, nothing in the record establishes reversible error and the appeal is frivolous. The

brief discusses the case background, the grounds alleged for revocation, and the

evidence presented at the hearing. Counsel discusses two grounds of potential error,

including an issue concerning punishment and an issue regarding ineffective assistance

of counsel, but concludes neither issue is arguably meritorious.


       Correspondence from counsel indicates he supplied Bryson a copy of the Anders

brief and counsel's motion to withdraw. The correspondence also points out Bryson’s

right to review the record and file a pro se response and his right to file a pro se petition

for discretionary review in the Court of Criminal Appeals should he receive an adverse

decision by this court. By letter, this court also notified Bryson of his opportunity to

submit a response to the Anders brief and motion to withdraw filed by his counsel.

Bryson did not file a response.


       In conformity with the standards set out by the United States Supreme Court, we

will not rule on the motion to withdraw until we have independently examined the record

                                             3
in each matter. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no

pet.). If this court determines the appeal arguably has merit, we will remand it to the trial

court for appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App.1991). We have reviewed the entire record to determine whether there are

any arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.

Crim. App. 2005). We have found no such arguable grounds supporting a claim of

reversible error, and agree with counsel that the appeal is frivolous.


        Accordingly, we grant counsel's motion to withdraw3 and affirm the judgment of

the trial court.


                                                        James T. Campbell
                                                            Justice



Do not publish.




        3
          Counsel shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant's right to file a pro se petition for
discretionary review. Tex. R. App. P. 48.4.

                                                   4